2022 IL App (5th) 190362-U
            NOTICE
                                                                                         NOTICE
 Decision filed 07/08/22. The
                                                                              This order was filed under
 text of this decision may be             NO. 5-19-0362
                                                                              Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                 not precedent except in the

 Rehearing or the disposition of
                                             IN THE                           limited circumstances allowed
 the same.                                                                    under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Saline County.
                                                )
v.                                              )     No. 16-CF-334
                                                )
JERRY D. LEACH,                                 )     Honorable
                                                )     Walden E. Morris,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WHARTON delivered the judgment of the court.
         Justices Welch and Vaughan concurred in the judgment.

                                            ORDER

¶1       Held: No meritorious argument can be made in this appeal from a judgment of
               conviction, and therefore the defendant’s appointed counsel on appeal is granted
               leave to withdraw, and the judgment of conviction is affirmed.

¶2       The defendant, Jerry D. Leach, appeals from a judgment of conviction. A jury found the

defendant guilty of aggravated fleeing or attempting to elude a police officer, a felony, and driving

while driver’s license suspended, a misdemeanor. Subsequently, the circuit court sentenced him

to an extended term of imprisonment, plus a term of mandatory supervised release (MSR), for the

aggravated-fleeing charge, and a concurrent term of incarceration for the driving-while-suspended

charge. He has finished serving his sentences, including the term of MSR. The defendant’s court-

appointed attorney on appeal, the Office of the State Appellate Defender (OSAD), has concluded

that this appeal lacks merit, and on that basis, OSAD has filed with this court a motion to withdraw

                                                 1
as counsel, accompanied by an exhaustive brief in support of the motion. See Anders v. California,

386 U.S. 738 (1967). This court gave the defendant ample opportunity to file a written response

to OSAD’s motion, or a brief, memorandum, etc., explaining why his appeal has merit, but he has

not taken advantage of that opportunity. Having examined OSAD’s Anders motion and brief,

along with the entire record on appeal, this court agrees with OSAD that this appeal has no merit.

Accordingly, OSAD is granted leave to withdraw, and the judgment of the circuit court is affirmed.

¶3                                    BACKGROUND

¶4     In October 2016, the defendant was charged by information with aggravated fleeing or

attempting to elude a police officer (625 ILCS 5/11-204.1(a)(4) (West 2016)), a Class 4 felony. In

June 2017, the State added a charge of driving while driver’s license suspended (625 ILCS 5/6-

303(a) (West 2016)), a Class A misdemeanor. Trial was repeatedly postponed by the defendant’s

motion for a fitness evaluation and by other delays occasioned by the defendant.

¶5     On July 18, 2018, just before voir dire began, the court admonished the defendant as to the

nature of the charges and the possible penalties. As to the charge of aggravated fleeing or

attempting to elude a police officer, the court stated that it was a Class 4 felony punishable by

imprisonment for a term of one to three years, or possibly for an extended term of imprisonment

of up to six years. The range of punishment, the court explained to the defendant, would depend

upon whether the defendant or the State was correct in recollecting the defendant’s criminal

history. Voir dire was conducted. A jury was chosen and sworn.

¶6     Immediately after voir dire, and with the jurors out of the courtroom, defense counsel told

the judge that he felt duty-bound to inform the court of great difficulties in communicating with

the defendant. “Things are becoming aggressive and agitated to the degree that I, frankly, don’t

know whether he’s going to try to hit me,” counsel stated, adding that the defendant had been


                                                2
urging him to call a witness who had not been disclosed to the State. The defendant, in answer to

the court’s query, denied threatening his attorney. The defendant stated that his sole problem with

counsel was that counsel was refusing to call Alberta VanHoorebeke as a witness, even though

counsel had known of her for some time, and despite the fact that VanHoorebeke had “showed up

today.” The circuit court noted that it had the authority to decide whether a witness can testify,

but otherwise the court did not resolve the issue at that time.

¶7     The jury was brought into the courtroom. Opening statements were made. For its case in

chief, the State called two witnesses, both of them police officers.

¶8     David Morris testified that on October 3, 2016, he was a sergeant with the Harrisburg

Police Department. That evening, he was dressed in his police uniform, and was on patrol in a

white, unmarked car that was equipped with a siren and red and blue emergency lights, in the car’s

interior. The car did not have a camera on the dash. At dusk, while on Granger Street, Morris saw

the defendant on a motorcycle, along with a female passenger sitting behind him. The defendant

was not wearing the required safety glasses, and he turned his head so that Morris could not see

his face. Morris “turned around to stop him” in order to tell him about the required glasses.

However, the defendant then turned onto West College Street, headed westbound on an eastbound-

only roadway. Morris pursued him. He was approximately half a block behind the defendant

when he turned on his emergency lights in an attempt to get the defendant to pull over to the side

of the road. Instead of pulling over, the defendant accelerated. Morris was approximately half a

block behind the defendant when he turned on his siren.

¶9     With his siren and emergency lights activated, Morris pursued the defendant on West

College Street. He subsequently pursued him on Ledford Street, Lincoln Street, Sloan Street, and

on other public roads. As the defendant slowed for turns, Morris came within 10 to 15 feet of the


                                                  3
defendant, and the defendant looked toward him. With such a short distance between them, and

with his lights and siren activated, Morris thought “there’s no way [the defendant] did not know

that there was an emergency vehicle behind him.” During Morris’s pursuit of the defendant, the

defendant disobeyed 17 stop signs, disobeyed a traffic-control device at Route 45 and Sloan Street,

failed to signal several turns to the right or left, and at one point, on Sloan Street past Main Street,

was going 65 miles per hour in a 30-mile-per-hour zone. When Morris was stopped at a red light

on Sloan Street, Logan Leverett, a Saline County Sheriff’s deputy, picked up the pursuit. Morris’s

involvement in the pursuit of the defendant had lasted less than one minute.

¶ 10    Logan Leverett testified that on October 3, 2016, he was on duty as a sheriff’s deputy in

Saline County. He was in uniform and drove an unmarked police cruiser equipped with red and

blue lights and a siren. The cruiser had a camera on the dashboard, but it was not working. Because

of all that he had heard over his police radio, Leverett was waiting in his car at a gas station on

Commercial Street in Harrisburg. Leverett saw the defendant driving a motorcycle eastbound on

Sloan Street, traveling “[a]pproximately 65, 70 miles an hour.” The motorcycle was being

followed by a police car. The defendant ran the red light on Sloan Street at Commercial, but the

police car that was following him did stop for the light. At that point, Leverett picked up the

pursuit of the defendant.

¶ 11    It was dark outside as Leverett turned on his flashing lights and siren, and drove off the gas

station’s lot.   The defendant’s motorcycle immediately accelerated.           Leverett followed the

defendant eastbound on Sloan Street, traveling 65 miles per hour but not catching up to him. The

defendant “ran a stop sign going into the parking lot at Harrisburg Medical Center,” “continued

through the parking lot onto Wilma Street and eventually laid the bike over in the gravel parking

lot just north of Harrisburg Medical Center.” A female identified as Alberta VanHoorebeke was


                                                   4
also on the motorcycle. Leverett took the defendant into custody, and placed him in the backseat

of his cruiser. Because the defendant complained about his shoulder, police took him inside

Harrisburg Medical Center for examination. He was subsequently released to jail personnel.

¶ 12   After the State’s two witnesses testified, the State offered into evidence a certified record

from the Illinois Secretary of State. It showed that the defendant’s driving privileges were

suspended on October 3, 2016.

¶ 13   The defendant moved for a directed verdict. The court denied the motion.

¶ 14   For his case in chief, the defendant called Alberta VanHoorebeke. She recalled an incident

in October 2016, when she was the passenger on the back of a motorcycle that was being driven

by her good friend, the defendant. The defendant had just gotten a phone call informing him that

his mother was at the local hospital; the two were headed there. It was nighttime. On Granger

Street, the motorcycle was moving in the same direction as “two cop cars.” VanHoorebeke did

not remember whether these two police cars were marked or unmarked. The two police cars passed

the motorcycle. When the motorcycle stopped for a stop sign on Granger Street, the two police

cars “turned around,” facing toward the motorcycle. Meanwhile, VanHoorebeke continued, the

defendant turned right, onto another road. The two police cars followed them. The driver of one

car activated its flashing red and blue lights and its siren. Soon, that car “got up really close” to

the motorcycle and “tried hitting [the] back tire.” The defendant continued driving because the

two cars were “coming at [them] so fast” that “they probably would have hit [the] back tire.”

VanHoorebeke soon became “[v]ery scared” that the two cars would cause a wreck involving the

motorcycle. Stopping the motorcycle was nearly impossible in light of the cars’ “aggressive”

actions. However, there were times when the pursuing cars were relatively far behind them, and

the defendant had opportunities to stop the motorcycle. As the chase continued, the two original


                                                 5
cars were joined by at least three other cars. Although the defendant “slowed down” for stop signs,

he did not stop completely. The chase ended with the defendant’s “la[ying] the bike down right

there at the hospital.” The entire incident, starting on Granger Street and ending at the hospital,

lasted 5 to 10 minutes. VanHoorebeke admitted that the chase would have ended if the defendant

had stopped his motorcycle, and she would have been safe and not needed to worry about an

accident.

¶ 15    The defendant, age 47, testified on his own behalf. According to the defendant, he received

a telephone call from his sister one night in October 2016, at approximately 10:30, informing him

that his mother was dying and had been rushed to the hospital. His mother had been in bad shape

as the result of a blood clot. The defendant decided to drive his motorcycle to the hospital. Alberta

VanHoorebeke was his passenger. For the nighttime drive, the defendant wore his “clear glasses.”

On Granger Street, he was stopped at a stop sign, and two police cars, one marked and the other

unmarked, were nearby. The defendant looked over and “waved at the officer.” The officer looked

at him. Then, the officer proceeded through the stop sign. However, he “immediately turned

around” and “came back.” The other car did likewise. The defendant thought he remembered

saying, “They’re pulling us over, Alberta.” The defendant “made a right, pulled over on the side

of the road right there.” Just then, the officer “came flying up and tried to hit the back of the bike.”

The defendant reacted to this movement by “scoot[ing] up a little on the motorcycle.” Just then,

“the other car came around like that.” The defendant thought that the second car would “smack the

back of the bike,” so he “moved up a little bit.” Neither car had its siren or flashing lights activated.

The defendant commented to VanHoorebeke that the police cars were “trying to hit us.” The

defendant “took off—not real fast—maybe 15 miles an hour at the most.” The defendant made a

right turn. One of the officers “cut through” someone’s yard and “tried to swipe the back of the


                                                   6
bike.” At that point, the defendant “knew” that the police “was trying to hit” the motorcycle. “As

God is my witness [sic], they were trying to hit us.”

¶ 16   The defendant was familiar with the driver of one of the two police cars, Officer Morris.

At some point in the past, the defendant was sitting on his front porch while Morris ran “up and

down the street” with his gun drawn while yelling, “’Where you at, Jerry Leach?’” Morris

apparently thought that the defendant had been the perpetrator of some crime, but ultimately the

police apprehended someone else that day. The defendant did not know why Morris “had it out

for [him]” all of the time.

¶ 17   Feeling sure that the police were trying to hit his motorcycle, the defendant “gave it a little

gas,” arrived at Ledford and Sloan Streets, “slowed down a little, looked,” and saw that the police

“were flying up” toward them again. He proceeded through the intersection, with the two police

cars still pursuing him. The pursuit continued in this manner, with three to five police cars

eventually joining the original two. The defendant drove as fast as 35 miles per hour on the side

streets. Near VanHoorebeke’s house, the defendant tried to let VanHoorebeke off the motorcycle,

for her safety’s sake. He slowed considerably, but he could not stop because the police were too

close and moving too fast. “They were right on me. *** The entire time.” During this whole

pursuit, one or another police car came within one foot of the motorcycle on several occasions.

Also, at least one police car had its siren and flashing lights on. The defendant finally decided to

“put the bike down” at the hospital. As for his driver’s license, the defendant did not know that it

was suspended that day, adding, “That’s the honest to God’s truth.”

¶ 18   For its rebuttal case, the State recalled David Morris. Essentially, Morris testified that

during his pursuit of the defendant’s motorcycle, he never drove across anyone’s lawn, and the

defendant had numerous opportunities to stop safely. Morris denied that he ever had displayed a


                                                 7
gun while searching for the defendant, but he stated that he had chased the defendant on foot on

two prior occasions, without success. Morris did not recognize the motorcycle’s driver as the

defendant until after he was placed under arrest near the hospital.

¶ 19   The jury returned verdicts finding the defendant guilty as charged. That is, the jury found

him guilty of aggravated fleeing or attempting to elude a police officer and of driving while driver’s

license suspended.

¶ 20   In August 2018, the defendant filed a pro se document captioned, “Issues I’d Like to Raise

on Record, for Purpose of Securing My Rights on Appeal.” In that document, the defendant

discussed a wide variety of issues relating to pretrial and trial proceedings, including claims of

ineffective assistance of trial counsel.    (The court apparently viewed that document as an

expression of the defendant’s desire for an appeal; the court did not consider the document a

posttrial motion, and never mentioned the document until well after the defendant’s sentencing.)

¶ 21   On August 29, 2018, and September 12, 2018, the court held a sentencing hearing. The

presentence investigation report, upon which the court relied, showed that the defendant had an

extensive criminal record dating back to 1990, when the defendant was convicted of burglary and

two battery charges in three separate case files from Cook County, Illinois. The defendant

provided the only live testimony at the sentencing hearing, describing the circumstances of his

recent dismissal from a drug-rehabilitation program, and his potential for rehabilitation generally.

The State pointed out that the defendant, at the time he committed the two instant offenses, was

on pretrial release in two unrelated Saline County felony cases. The State also presented certified

copies of the defendant’s convictions in four felony cases from Franklin County, Illinois. These

included a conviction for aggravated battery, a Class 3 felony, in case No. 06-CF-221, for which

the defendant was sentenced to imprisonment for a term of 6½ years. In the instant case, the circuit


                                                  8
court sentenced the defendant as follows: for aggravated fleeing or attempting to elude a police

officer, imprisonment for an extended term of five years, plus one year of MSR, and for driving

while driver’s license suspended, 364 days of incarceration, concurrent with the prison sentence.

¶ 22   In October 2018, the defendant simultaneously filed, pro se, a motion to reduce sentence

and a notice of appeal. In November 2018, the defendant’s appointed attorney on appeal, OSAD,

filed in this court a motion to dismiss the appeal as premature. This court granted the motion to

dismiss the appeal.

¶ 23   With the case back before the circuit court, the defendant’s trial counsel was granted leave

to withdraw. The court appointed a new posttrial attorney.

¶ 24   In March 2019, the new posttrial attorney filed, on behalf of the defendant, a motion for a

new trial and a motion to reconsider sentence. In the former motion, the defendant claimed that

various specified errors by the trial court and trial counsel had deprived him of a fair trial. In the

latter motion, he alleged that his sentence was excessive, and that the sentencing court ignored

mitigating factors.

¶ 25   In April 2019, the defendant filed a handwritten pro se document describing a wide variety

of alleged errors by trial counsel, the trial prosecutor, and the trial court. In May 2019, the

defendant filed a handwritten pro se document captioned, “Issues to be Raised and Placed on

Record for Preserving Appeal Rights.”

¶ 26   In June 2019, the defendant, by posttrial counsel, filed a “first amended motion for new

trial.” This first amended motion included all of the claims found in the original motion filed in

March 2019, plus a few more claims that the defendant personally wanted to include, for a grand

total of 28 claims. (More information about these 28 claims will be presented in the analysis

portion of this order, infra.) The State filed a written response to the first amended motion.


                                                  9
¶ 27   On July 2, 2019, the court held a hearing on the “first amended motion for a new trial,”

filed in June 2019, and the motion to reduce sentence, filed in March 2019. Posttrial counsel

informed the court that all of the defendant’s pro se claims had been incorporated into the first

amended motion for new trial. No witnesses testified at this hearing. Defense counsel briefly

argued in favor of a few of the claims presented in his first amended motion for a new trial.

Specifically, counsel argued (1) that the court erred in failing to definitively state, prior to the

commencement of the defendant’s trial, whether the defendant was eligible for extended-term

sentencing; (2) that the trial court erred in failing to grant the defendant’s motion for a continuance

of the trial; (3) that the trial court erred in allowing evidence that the defendant had active warrants

at the time of the offenses; (4) that the trial court erred in denying the defense motion for a directed

verdict; (5) that trial counsel had failed to attempt to contact a defense witness, Jennifer

Quertermous; and (6) that trial counsel had failed to cross-examine police officer David Morris

about “discrepancies” between his trial testimony and his written police report, such as his location

when he first contacted dispatch, and the defendant’s wearing or not wearing safety glasses. As

for all the other claims in the first amended motion for a new trial, defense counsel stood on the

motion. The defendant personally argued that portions of Morris’s testimony were simply not

credible. At the hearing’s end, the court took the matters under advisement.

¶ 28    On July 31, 2019, in a docket-entry order, the court denied both the first amended motion

for a new trial and the motion to reduce sentence. According to the court, every one of the

defendant’s claims was “factually inaccurate and or lacks legal merit.”

¶ 29    In August 2019, the defendant filed, by counsel, a notice of appeal, thus perfecting the

instant appeal. The circuit court appointed OSAD to represent the defendant on appeal. OSAD

subsequently filed an amended notice of appeal.


                                                  10
¶ 30                                     ANALYSIS

¶ 31    This appeal is from a judgment of conviction. As previously mentioned, the defendant’s

appointed attorney on appeal, OSAD, has concluded that this appeal lacks merit, and accordingly

it has filed an Anders motion to withdraw as counsel. This court agrees with OSAD’s assessment

of this appeal. Therefore, OSAD’s Anders motion must be granted, and the judgment of conviction

must be affirmed.

¶ 32    In the brief that accompanies the Anders motion, OSAD addresses four potential issues on

appeal. They are (1) whether the State failed to prove the defendant guilty beyond a reasonable

doubt; (2) whether any sentencing considerations are still justiciable in light of the fact that the

defendant’s sentence, including his term of MSR, has expired; (3) whether trial counsel provided

ineffective assistance; and (4) whether the defendant was deprived of a fair trial by any of the

several errors that he alleged the trial court and the State had committed. This court addresses

these potential issues in turn.

¶ 33    The first potential issue presented by OSAD is whether the State proved the defendant

guilty beyond a reasonable doubt. At trial, the State bears the burden of proving a defendant guilty

beyond a reasonable doubt. U.S. Const., amend. XIV; In re Winship, 397 U.S. 358, 367 (1970).

On review, an appellate court will reverse a conviction only if, while viewing the evidence in the

light most favorable to the State, it concludes that no “rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,

319 (1979); People v. Cunningham, 212 Ill. 2d 274, 278 (2004). The trier of fact determines the

credibility of the witnesses. People v. Evans, 209 Ill. 2d 194, 211 (2004). The jury, acting as the

trier of fact, is responsible for assigning weight to the testimony of witnesses, for resolving

inconsistencies or conflicts in the evidence, and for drawing reasonable inferences therefrom.


                                                11
People v. Sutherland, 223 Ill. 2d 187, 242 (2006). “The testimony of a single witness, if it is

positive and the witness credible, is sufficient to convict.” People v. Smith, 185 Ill. 2d 532, 541

(1999).

¶ 34      In the instant case, the defendant was on trial for two offenses. They were (1) aggravated

fleeing or attempting to elude a police officer (625 ILCS 5/11-204.1(a)(4) (West 2016)) and

(2) driving while driver’s license suspended (625 ILCS 5/6-303(a) (West 2016)).

¶ 35      As to the first of these two offenses, the aggravated-fleeing count, the court properly

instructed the jury that in order to find the defendant guilty, it had to find that five propositions

had been proved, viz.: (1) that the defendant was the driver or operator of a motor vehicle; (2) that

the defendant was given a visual or audible signal by a police officer directing him to bring his

vehicle to a stop; (3) that the peace officer was in police uniform, and, if the officer was driving a

vehicle, that the vehicle displayed illuminated, oscillating, rotating, or flashing red or blue lights,

which when used in conjunction with an audible horn or siren, would indicate the vehicle to be an

official police vehicle; (4) that the defendant willfully failed or refused to obey such signal in order

to flee or attempt to elude the officer; and (5) that such flight or attempt to elude by the defendant

involved disobedience of two or more traffic control devices. Illinois Pattern Jury Instructions,

Criminal, No. 23.02, modified; 625 ILCS 5/11-204.1(a)(4) (West 2016).                The State’s two

witnesses, police officers Morris and Leverett, provided abundant testimony on each of these five

propositions.    Moreover, the defendant—or his witness, Alberta VanHoorebeke—essentially

admitted to these five propositions (except for the one about the police officers being in uniform).

For example, the defendant testified that he thought the police wanted him to pull over his

motorcycle, and that he saw flashing lights, and heard a siren, from at least one of the police cars

that followed him.


                                                  12
¶ 36   The defendant sought to defend himself against this aggravated-fleeing charge by asserting

that his actions were necessary to avoid a wreck. Thus, the defendant’s defense added a sixth

element to the offense—“[t]hat the defendant did not act out of necessity.” Illinois Pattern Jury

Instructions, Criminal, No. 24-25.22A. The jury was so instructed. The definition of necessity

was also given to the jury. It read:

       “Conduct which would otherwise be an offense is justifiable by reason of necessity if the

       defendant was without blame in occasioning or developing the situation and reasonably

       believed that such conduct was necessary to avoid a public or private injury greater than

       the injury which might reasonably result from his own conduct.” Illinois Pattern Jury

       Instructions, Criminal, No. 24-25.22; 720 ILCS 5/7-13 (West 2016).

It is no wonder that a necessity defense was unsuccessful. Everyone who testified at the trial,

whether for the State or for the defense, made clear that the defendant had plenty of opportunity

to pull over; he did not need to take the officers on this ridiculous chase that endangered everyone

on the road that evening, including his passenger on the motorcycle. Even the defendant testified

that when the police first turned around on Granger Street and attempted to stop him, the defendant

“made a right [onto West College Street], pulled over on the side of the road right there.” He

should have remained on the side of the road. If he had, this entire chase could have been avoided.

A rational trier of fact certainly could have found the essential elements of aggravated fleeing or

attempting to elude a police officer, and found them beyond a reasonable doubt.

¶ 37   As to the second of the defendant’s two offenses, i.e., driving while driver’s license

suspended, the State had no difficulty in proving its two elements—(1) that the defendant was

driving or in actual physical control of a motor vehicle on any highway of this state, and (2) that

his driver’s license was suspended at the time. 625 ILCS 5/6-303(a) (West 2016). The defendant


                                                13
admitted to the two elements, and the State produced a certified copy of the driving abstract from

the Illinois Secretary of State showing that his license was indeed suspended on October 3, 2016.

The fact that the defendant was unaware of the suspension at the time he drove makes no difference

for this absolute-liability offense. See People v. Espenscheid, 109 Ill. App. 2d 107, 111 (1969)

(“mental state” is not involved in the offense of driving while driver’s license suspended).

¶ 38   In short, the evidence of the defendant’s guilt, on both charges, was overwhelming. It was

as close as real life comes to being an open-and-shut case.

¶ 39   The second potential issue presented by OSAD is whether any sentencing considerations

are still justiciable in light of the fact that the defendant’s sentence, including his term of MSR,

has been completed. In the “first amended motion for new trial,” the defendant alleged that he was

not given sufficient notice that he was subject to an extended term. In the motion to reconsider

sentence, he alleged that his sentence was excessive in light of mitigating factors. However, as

the website of the Illinois Department of Corrections (DOC) seems to suggest, and as OSAD’s and

this court’s calculations make perfectly clear, the defendant has completed his entire sentence,

including the term of MSR. The defendant’s name does not appear in the DOC’s inmate-search

database, suggesting that he has completed MSR. It was on September 12, 2018, that the court

sentenced the defendant to an extended term of imprisonment of five years for aggravated fleeing

or attempting to elude a police officer, to be followed by one year of MSR, and 364 days for driving

while driver’s license suspended, concurrent with the aggravated-fleeing sentence. He received

credit for 494 days of presentence incarceration, and he was eligible for day-for-day good-conduct

credit. See 730 ILCS 5/3-6-3(a)(2.1) (West 2016) (except for enumerated offenses, prisoner shall

receive “one day of sentence credit for each day of his or her sentence of imprisonment”). Taking

everything into account, the defendant would have finished his year of MSR in early November


                                                14
2020, more than 1½ years ago. “Since the sentence has been served, the question of the validity

of its imposition is moot, and it is unnecessary for this court to consider it further.” People v.

Murrell, 60 Ill. 2d 287, 294 (1975).

¶ 40   Even if the sentencing issues were not moot, they are meritless. For example, his claim

that he was not eligible for extended-term sentencing for aggravated fleeing, a Class 4 felony, is

meritless due to his prior conviction for aggravated battery, a Class 3 felony, in Franklin County

case No. 06-CF-221, a crime for which he was sentenced to 6½ years of imprisonment. See 730

ILCS 5/5-5-3.2(b)(1) (West 2016) (reasons to impose an extended-term sentence). (OSAD wrote

that the defendant was extended-term eligible by virtue of his Class 3 felony conviction in Franklin

County case No. 07-CF-387. However, the trial prosecutor, during a discussion just prior to

voir dire, indicated that that particular conviction had been reversed on appeal.)

¶ 41   The third potential issue presented by OSAD is whether trial counsel provided ineffective

assistance. Generally, when a defendant alleges ineffective assistance of counsel, he must make

two separate showings: (1) that counsel’s assistance was deficient, i.e., that it fell below an

objective standard of reasonableness, and (2) that there is a reasonable likelihood that counsel’s

deficient performance prejudiced the defendant, so that the result of the proceeding would have

been different. Strickland v. Washington, 466 U.S. 668, 687-88 (1984). “[I]n order to establish

deficient performance, the defendant must overcome the strong presumption that the challenged

action or inaction may have been the product of sound trial strategy,” and “[m]atters of trial

strategy are generally immune from claims of ineffective assistance of counsel.” (Internal

quotation marks omitted.) People v. Manning, 241 Ill. 2d 319, 327 (2011). “[D]ecisions regarding

what matters to object to and when to object are matters of trial strategy.” (Internal quotation

marks omitted.) People v. Perry, 224 Ill. 2d 312, 344 (2007). To make out a claim of ineffective


                                                15
assistance of counsel, “[a] defendant must satisfy both prongs of the Strickland test,” but “if the

ineffective-assistance claim can be disposed of on the ground that the defendant did not suffer

prejudice, a court need not decide whether counsel’s performance was constitutionally deficient.”

People v. Griffin, 178 Ill. 2d 65, 74 (1997).

¶ 42    The defendant and posttrial counsel raised several claims of ineffective assistance by trial

counsel. In its Anders brief, OSAD specifically mentions that trial counsel (1) failed to subpoena

and call a witness named Jennifer Quertermous, who would have “impeached” the testimony of

State’s witness Morris, (2) failed to subpoena dash camera footage, (3) failed to subpoena a police

log to see which officers were working that night, (4) failed to show him the discovery, (5) failed

to investigate his issues, and (6) failed to determine whether College Street was two-way after

school hours. However, OSAD then states that “the claims about discovery, which evidence to

subpoena, which witnesses to call, and which witnesses to investigate are all undermined by the

fact that, according to what [trial counsel] told the judge in open court, [the defendant] was a no-

call/no-show at three separate meetings [counsel] had scheduled for them prior to trial, on June 11,

July 2, and July 17, 2018.” It is true that trial counsel told the judge that the defendant had failed

to appear for meetings on those dates, and that the purpose of those meetings was, in trial counsel’s

words, “to try to make sure that [the defendant] was competently represented, that we could present

a defense” including “witnesses [the defendant] may want to call.” As OSAD comments, “[the

defendant] alleges several failures by [trial counsel], but the failure is really [the defendant’s]

failure to show up to the meetings at which he and [defense counsel] were supposed to accomplish

the very things [the defendant] is now complaining did not get done.” Certainly, the defendant did

not dispute that his attorney had scheduled those meetings or that he himself had failed to attend

them.


                                                 16
¶ 43   Moreover, as OSAD also states, the defendant cannot show prejudice from any of these

alleged failures by counsel. Indeed, he failed to show prejudice when he had the opportunity to

show it in the circuit court. The defendant certainly cannot expect a reviewing court to divine the

prejudice visited upon him by trial counsel’s supposed errors. As discussed supra, the combined

testimonies of the defendant and of defense witness VanHoorebeke served to provide (essentially)

all of the evidence needed to establish the defendant’s guilt beyond a reasonable doubt. There is

no reasonable probability that the trial’s result would have been any different if trial counsel had

performed differently.

¶ 44   The fourth potential issue presented by OSAD is whether the defendant was deprived of a

fair trial by any of the several errors that he alleged the trial court and the State had committed.

The defendant claimed that the trial court erred in denying a directed verdict, in not allowing the

jury to hear the directed verdict motion and ruling, and in allowing evidence that the defendant

had active warrants at the time he fled police on October 3, 2016. The defendant claimed that the

State erred in telling witness VanHoorebeke to stop looking at the defendant and asking her

whether she was afraid of the defendant.

¶ 45   When deciding a motion for a directed verdict, the trial court determines only whether a

reasonable mind could fairly conclude the guilt of the accused beyond a reasonable doubt, while

considering the evidence most strongly in the State’s favor. In moving for a directed verdict, the

defendant admits the truth of the facts stated in the State’s evidence, for purposes of the motion.

People v. Aljohani, 2021 IL App (1st) 190692, ¶ 78. Without question, once you admit the truth

of the trial testimonies of Morris and Leverett, plus the certified driving abstract, a reasonable mind

could fairly conclude that the defendant was guilty of both charges against him, beyond a

reasonable doubt. Also, there is no absolute right to make any argument at all on a motion for


                                                  17
directed verdict. People v. Withers, 87 Ill. 2d 224, 230-31 (1981). Given that there is no right to

argue, there cannot be a right to have the jury hear that argument. Additionally, the motion for

directed verdict is a purely legal matter, entirely within the purview of the trial court; there is

nothing for the jury to do regarding such a motion. There was no error in the court’s denying the

defendant’s directed-verdict motion, or in the manner in which the court denied it. (Frankly, it is

difficult to imagine why the defendant would have wanted the jury to hear his motion for a directed

verdict and the circuit court’s denial of the motion. The jury may have viewed the ruling as the

circuit court’s endorsement of the defendant’s guilt.)

¶ 46   There also was no error in allowing the State to present evidence that the defendant had

outstanding “warrants for [his] arrest” at the time he fled from the police. Although “[e]vidence

of other crimes, wrongs, or acts is not admissible to prove the character of a person,” such evidence

may be admissible for “other purposes, such as proof of motive, opportunity, intent, preparation,

plan, knowledge, identity, or absence of mistake or accident.” Ill. R. Evid. 404(b) (eff. Jan. 1,

2011). In the instant case, evidence that the defendant had outstanding warrants against him was

admissible for the purpose of proving his motive for fleeing the police. The defendant testified

that he had sped away from the officers in order to avoid a wreck and injury to his passenger. The

State was permitted to present evidence of a very different motive—to escape an arrest on

outstanding warrants. (That is especially the case where the evidence did not even mention the

crimes—aggravated battery and unlawful possession of a converted license plate—for which the

defendant was wanted, thus minimizing prejudice to the defendant.)

¶ 47   Also, there was no error in the State’s telling witness VanHoorebeke to stop looking at the

defendant and asking her whether she was afraid of the defendant. “[A] trial court can generally

correct any error resulting from an improper remark by sustaining an objection or instructing the


                                                 18
jury to disregard the statement.” People v. Bell, 343 Ill. App. 3d 110, 116 (2003). In this case,

when the State made the statement and asked the question that it did, trial counsel for the defendant

interposed an objection. The trial court then chided the State, stating that witness VanHoorebeke

was free to look at the defendant. “If you think [the defendant] is doing something inappropriate,

you can bring that to the Court’s attention. She can look at me. She can look at you. She can look

at the jury. So that objection will be sustained.” Given the strength of the evidence against the

defendant—evidence from both the State’s witnesses, and the defendant and his witness—there is

nothing to the argument that this limited episode deprived the defendant of a fair trial.

¶ 48   As for the remainder of the issues presented in the “first amended motion for new trial,”

and the motion to reconsider sentence, they are, in the words of OSAD, “irrelevant, wholly

conclusory, or rebutted by the record.”

¶ 49   An example of an irrelevant claim is the defendant’s argument that he could not be guilty

of driving while license suspended because he never had a motorcycle license. However, “driver’s

license” is defined as “[a]ny license to operate a motor vehicle issued under the laws of this State.”

625 ILCS 5/1-116.1 (West 2016). Whether his license had an “M” classification permitting him

to drive a motorcycle is irrelevant.

¶ 50   Examples of wholly conclusory claims are the defendant’s claims that “[t]he manner of

jury selection was improper,” ”[t]he manner of arraignment was improper,” “[t]he defendant’s

right to speedy trial was violated,” “[t]he state engaged in malicious prosecution,” “[t]he

defendant’s due process rights were violated,” and portions of the testimonies of State’s witnesses

Morris and Leverett were “irrelevant, immaterial, and/or too prejudicial to the defendant.” None

of those claims was accompanied by any specifics at all. A defendant must state “specific grounds

for objection” if he wants to preserve an issue for appeal. People v. Johnson, 219 Ill. App. 3d 949,


                                                 19
951 (1991). “[M]erely vague, general allegations of error in a posttrial motion are insufficient to

preserve a claim for appeal” and will result in “the waiver of the issue.” (Internal quotation marks

omitted.) People v. Lenz, 2019 IL App (2d) 180124, ¶ 79. The defendant’s wholly conclusory

arguments are waived. Also, there was no contemporaneous objection relating to Morris’s or

Leverett’s testimony, or to the manner of jury selection, so those issues are waived for that reason

too. See People v. McLaurin, 235 Ill. 2d 478, 485 (2009) (“to preserve a claim of error for review,

counsel must object to the error at trial and raise the error in a motion for a new trial before the

trial court”). In addition, this court cannot identify anything at all improper or erroneous in any of

these matters.

¶ 51   Finally, some of the defendant’s claims are flat-out rebutted by the record. For example,

the defendant claimed that the jury “heard” his trial attorney comment that he feared the defendant

might punch him in the face. As this court has noted, supra, the jury was not in the room at the

time the comment was made; there is no reason to imagine that the jury heard the prejudicial

comment.

¶ 52                                   CONCLUSION

¶ 53   For all of the reasons stated above, this appeal has no merit whatsoever. Accordingly,

OSAD’s Anders motion for leave to withdraw as counsel is granted, and the circuit court’s

judgment of conviction is affirmed.



¶ 54   Motion granted; judgment affirmed.




                                                 20